CONCURRENT OPINION OE
MR. JUSTICE DEL TORO.
I concur in the conclusion that decisions of registrars of property to record deeds are in their nature final, unless the parties in interest take the appeal provided for by the law within the time specified thereby; but I think that where the registrar refuses to record a deed and the time within which an appeal may be taken from his decision is allowed to expire, and the deed is again presented to the registrar and he again refuses to record the same, and an appeal is taken in due time from such decision to this Supreme Court, we, in case it is, alleged and proved that the right of appeal was lost in the first case, not by reason of the negligence of the appellant, but on account of force majure, or in case we have decided in another suit the same question favorable in all respects to his. interests, we should go into the merits of the appeal and decide it on its merits.